                                                                          Case 4:19-cv-07149-YGR Document 68 Filed 12/22/20 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                    UNITED STATES DISTRICT COURT
                                                                  5                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8                                                     Case No.: 19-CV-7149 YGR
                                                                  9                                                     ORDER
                                                                       IN RE TWITTER, INC. SECURITIES
                                                                 10    LITIGATION,
                                                                 11

                                                                 12
                               Northern District of California
United States District Court




                                                                 13

                                                                 14          The Court understands that plaintiffs have appealed the Order Granting Defendants’ Motion
                                                                 15   to Dismiss (Dkt. No. 64) to the Ninth Circuit Court of Appeals. (Notice of Appeal, Dkt. No. 65.)
                                                                 16   Accordingly, as plaintiffs do not intend to file an amended complaint, the Clerk of Court shall close
                                                                 17   the case as it is deemed dismissed.
                                                                 18          IT IS SO ORDERED.
                                                                 19
                                                                      Date: December 22, 2020                              _______________________________________
                                                                 20
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                 21                                                        UNITED STATES DISTRICT COURT JUDGE
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
